DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 6/3/21. Claims 1, 8, 10-11, 14, and 16 have been amended, claim 7 has been cancelled, and no new claims have been added. Thus, claims 1-6, and 8-19 are presently pending in this application.
Claims 1-6 and 8-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose the specific structure in claims 1 and 16. Such that a massage aid comprising an inner ring sized to receive there through a finger of a user; and an eccentric load configured to rotate circumferentially about the inner ring such that, upon rotating the eccentric load about the inner ring, vibrations are developed which are transferred to the finger of the user. Further, the prior art of record does not explicitly disclose the specific structure in claim 11. Such that a massage aid comprising an inner ring sized to receive a body part of a user; and an eccentric load configured to rotate around the inner ring such that, upon rotating the eccentric load about the inner ring, vibrations are developed which are transferred to the finger of the user.
The closest prior art of record, Tai (9649250), does not specifically disclose the structure as presented in claims 1, 11, and 16. 

However, Tai does not disclose the eccentric load configured to rotate circumferentially about the inner ring (as presented in claims 1 and 16) or the eccentric load configured to rotate around the inner ring (as presented in claim 11).
Therefore, claims 1-6 and 8-19 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785